Citation Nr: 1301659	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  07-01 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for service-connected degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbosacral spine prior to May 12, 2011.

2.  Entitlement to an evaluation in excess of 50 percent for service-connected degenerative joint disease and degenerative disc disease of the lumbosacral spine, beginning on May 12, 2011.

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left lower extremity radiculopathy prior to May 12, 2011.

4.  Entitlement to an initial evaluation in excess of 40 percent for left lower extremity radiculopathy, beginning on May 12, 2011.

5.  Entitlement to an initial evaluation in excess of 40 percent for right lower extremity radiculopathy, beginning on May 12, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to May 1982.

These matters come before the Board of Veterans' Appeals on appeal from a November 2005 decision of the RO.  

In decision rendered in April 2012, the Board assigned an increased rating for the service-connected lumbar spine disability and separate evaluations for associated bilateral lower extremity radiculopathy.  

The Board also remanded the case to the RO for additional development of the record.  The matters have again returned to the Board for additional appellate consideration.

To date, as the Veteran has not expressed satisfaction with the increased ratings, these matters remains in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues referable to an evaluation in excess of 40 percent for the service-connected DDD and DJD for the period prior to May 12, 2011 and an evaluation in excess of 10 percent for left lower extremity radiculopathy for the period prior to May 12, 2011 are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period of the appeal beginning on May 12, 2011, the service-connected lumbar spine DDD and DJD is not shown to be manifested by unfavorable ankylosis of the entire spine.

2.  For the period of the appeal beginning on May 12, 2011, the service-connected disability picture manifested by left lower extremity radiculopathy is not shown to be manifested severe incomplete paralysis of the sciatic nerve.

3.   For the period beginning on May 12, 2011, the Veteran's right lower extremity radiculopathy is not manifested severe, incomplete paralysis of the sciatic nerve


CONCLUSIONS OF LAW

1.  Beginning on May 12, 2011, the criteria for the assignment of an evaluation in excess of 50 percent for the service-connected lumbar spine DDD and DJD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Codes (Code) 5235-5243 (2011).

2.  Beginning on May 12, 2011, the criteria for the assignment of an evaluation in excess of 40 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 4.7, 4.25, 4.26, 4.71a, 4.124a including Code 8520 (2012). 

3.  Beginning on May 12, 2011, the criteria for the assignment of an evaluation in excess of 40 percent for the service-connected right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 4.7, 4.25, 4.26, 4.71a, 4.124a including Code 8520 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

VCAA applies to the instant claim. Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

With respect to the service-connected low back disability, the May 2005 pre-decisional letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the laws and regulations outlined above.  

In this regard, the letter informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2002). 

The Veteran's service treatment records have been associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The Veteran was given VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

With regard to the VA examination reports which are of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examinations obtained in this case are adequate with regard to the issues decided hereinbelow.  The examination reports relied upon herein were predicated on a review of the claims folder and the relevant medical records contained therein; contain a description of the history of the disability at issue; and document and consider the Veteran's complaints and symptoms.  

The examiners considered the available evidence of record and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The service treatment records, VA medical records reflecting the entire time period at issue, private treatment reports, Social Security records, and VA examination reports have been obtained and reviewed in support of the Veteran's claims.  

All relevant records and contentions have been carefully reviewed, including all records contained in the Veteran's physical paper file and in his virtual VA electronic file.  

The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.


II. Applicable Legal Criteria and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran's statements describing his symptoms are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria. 

In DeLuca v. Brown, 8 Vet. App. 202  (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. 

The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination. 

Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. 

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 38 C.F.R. § 4.59 (2012). 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2012). 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012). 

The Court has held that "staged" ratings may be warranted in increased rating claims where the factual findings show distinct time periods when the service-connected disabilities exhibit symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board notes that staged ratings were previously assigned by the RO, but the evidence does not show any further distinct periods of time during the appeal period when the criteria for the next higher rating were met.

The Veteran's lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), which applies to Codes 5235 to 5243.  38 C.F.R. § 4.71a. 

Intervertebral disc syndrome may be rated alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Incapacitating Episodes).  38 C.F.R. § 4.71a, Code 5243. 

Under the General Formula with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected, a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees. 

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

[Note 5 following states that unfavorable ankylosis is shown when the entire thoracolumbar spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.] 

Note (1) following the General Formula provides that any associated neurologic abnormalities, such as bowel or bladder impairment, are to be evaluated separately, under the appropriate diagnostic code. 

When there is separately ratable neurological impairment in the lower extremities, such additional disability is rated under Code 8520. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve. 

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  

A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 

The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2012).

The Formula for Incapacitating Episodes provides a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  

A 20 percent rating is awarded for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

A maximum 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a. 

Note 1 following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 6 states that the evaluation of intervertebral disc syndrome is either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.


1.  Orthopedic Manifestations-Degenerative Disc Disease and Degenerative Joint Disease

For the period beginning on May 12, 2011, the service-connected low back disability has been assigned a 50 percent evaluation under Diagnostic Code 5237-5242 (lumbosacral strain-degenerative arthritis of the spine) under the General Rating Formula for Diseases and Injuries of the Spine.  

In order to achieve the next higher rating, a 100 percent evaluation under such code, the evidence must demonstrate unfavorable ankylosis of the entire spine.  However, in this case, although the record, including the May 2011 VA examination report, shows that the Veteran displayed decreased range of motion in his thoracolumbar spine, there is no showing that the Veteran experiences ankylosis of the entire spine.  

Indeed, the May 2011 VA examination report shows that only the Veteran's thoracolumbar spine was anklyosed.  

Accordingly, the Veteran's low back spine disability does not approximate the overall disability picture contemplated by the higher, 100 percent rating under the General Rating Formula.

The Board has also considered whether the Veteran is entitled to a higher evaluation under the Formula for Rating IVDS Based on Incapacitating Episodes.  

Under such criteria, a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

However, the record does not show that, at any point during the period beginning on May 12, 2011, the Veteran experienced qualifying incapacitating episode of IVDS.  

Indeed, the May 2011 VA examination report shows that the examiner reported that there were no incapacitating episodes of spine disease.  Accordingly, the Veteran is not entitled to a higher evaluation under the Rating Formula for IVDS.  

The Board notes that it has also considered application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrates that the Veteran has complained of experiencing low back pain, spasm, listing, weakness, and atrophy.  

The Board finds, however, that an additional functional impairment, is already contemplated in the currently assigned 50 percent disability and that there has been no demonstration, by competent clinical evidence, of additional functional impairment comparable to the next higher, 100 percent evaluation.  

As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for an increased rating under these circumstances.

The Board has also considered the Veteran's lay statements regarding the severity of his low back disability.  While the Board finds the Veteran competent to report his symptoms and he is credible, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.

Therefore, based on the medical evidence of record, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 50 percent for the service-connected low back disability for the period in question.  

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


2.  Radiculopathy Associated With Degenerative Disc Disease and Degenerative Joint Disease

For the period beginning on May 12, 2011, the service-connected extremity radiculopathy secondary to his service-connected low back disability has been respectively evaluated as 40 percent disabling rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520, for incomplete paralysis of the sciatic nerve.  

Under these guidelines, a 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee and flexion of the knee weakened or (very rarely) lost.  

A May 2011 VA examination report shows that both of the Veteran's lower extremities had absent ankle jerks, and there was no response to plantar flexion. 

Both extremities also demonstrated absent or decreased sensations to pinprick or light touch from the knee down.  Dysesthesia was also present in the outer portions of both thighs. The Veteran was also unable to lift his feet high enough when walking to clear the ground.

The record shows that the Veteran underwent a VA peripheral nerves examination in September 2012.  The Veteran's reported symptoms included moderate constant lower extremity constant pain and numbness and severe intermittent (usually) dull pain and paresthesias and/or dyesthesias.  

The muscle strength was 4/5 on bilateral knee extension and ankle plantar flexion and dorsiflexion.  There was no muscle atrophy.  Reflexes were 2+ for both the right and left knee and ankle. 

On sensory examination, the Veteran's bilateral upper anterior thighs, knees, and lower legs/ankles were normal.  However, there was decreased sensation in the bilateral foot/toes.  There were trophic changes (complete hair loss from the knee down bilaterally) that were attributable to peripheral neuropathy.

 On evaluation of the Veteran's lower extremity nerves, the examiner reported that with respect to the sciatic nerve, there was mild incomplete paralysis on both the right and left side.  

With respect to the external popliteal nerve, there was moderate incomplete paralysis on both the right and left side.  

The examiner reported that the Veteran regularly used a cane or walker for all movement and his motorized wheelchair for any distance more than a few feet.  The examiner also reported that there was no functional impairment of an extremity such that no effective function remains other than that would be equally well served by amputation with prosthesis.

In weighing the evidence of record, the Board finds that an evaluation greater than 40 percent is not warranted for the period beginning on May 12, 2011 for radiculopathy involving either lower extremity.  

In this regard, the Board acknowledges that the Veteran has reported pain, numbness and paresthesias/dyesthesias and that there is clinical evidence of decreased sensation and muscle strength and hair loss.  However, there is no evidence that the Veteran experiences marked muscular atrophy as is required for a higher, 60 percent evaluation.  

Indeed, although the May 2011 VA examination report shows that the examiner indicated that there was muscle atrophy, there is no evidence that such atrophy was characterized to be marked in severity.  

Moreover, the examiner from the September 2012 VA examination reported that there was no muscle atrophy.  Significantly, the September 2012 VA examiner characterized the severity of the Veteran's sciatic nerve incomplete paralysis as mild.  

Thus, the Board finds that the service-connected bilateral lower extremity radiculopathy does not meet the criteria for severe incomplete paralysis so that a rating higher than 40 percent can be assigned in this case. 

The Board has also considered the Veteran's lay statements regarding the severity of his disability.  While the Board finds the Veteran competent to testify as to his symptoms and he is credible, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for his bilateral lower extremity neuropathy..

Therefore, based on the medical evidence of record, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 40 percent for service-connected radiculopathy of either lower extremity for the period in question.  

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  


Other Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(a).  

In determining whether a case should be referred for extraschedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the record reflects that the orthopedic and neurological manifestations of the Veteran's low back disability are reasonably contemplated by the established schedular criteria.  

Accordingly, the Board has concluded that referral of this case for extraschedular consideration is not in order.  

The Board also acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total compensation rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  

In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating is warranted as a result of that disability.  

In the present case, on this current record, the Board declines to infer a pending claim for TDIU prior to completion of the development requested hereinbelow .  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

\

ORDER

Beginning on May 12, 2011, an increased evaluation in excess 50 percent for service-connected degenerative joint disease and degenerative disc disease of the lumbosacral spine is denied.  

Beginning on May 12, 2011, an increased evaluation in excess of 40 percent for the service-connected right lower extremity radiculopathy is denied.

Beginning on May 12, 2011, an increased evaluation in excess of 40 percent for the service-connected left lower extremity radiculopathy is denied.



REMAND

The Board, in its April 2012 remand, directed that the RO readjudicate the issue of an increased evaluation for a low back disability for the periods both prior to and beginning on May 12, 2011, the issue of an increased evaluation for left lower extremity radiculopathy prior to and beginning on May 12, 2011, and an increased evaluation for right lower extremity radiculopathy beginning on May 12, 2011.  

In response to the Board's directive, the RO issued a Supplemental Statement of the Case (SSOC) in November 2012.  However, in reviewing the SSOC, the Board observes that the RO only addressed the issue of an evaluation in excess of 40 percent for bilateral lower extremity radiculopathy of the sciatic nerve and the issue of an evaluation in excess of 50 percent for service-connected degenerative joint disease and degenerative disc disease of the lumbosacral spine.  

The period referenced by the RO for all three issues is that beginning on May 12, 2011.  The RO did not specifically address the issue of an evaluation in excess of 40 percent for the service-connected low back disability prior to May 12, 2011 or an evaluation in excess of 10 percent for the service-connected left lower extremity radiculopathy for the period prior to May 12, 2011.  

Given the foregoing, the Board finds that compliance with the remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The RO should take all indicated action to readjudicate the issue of an evaluation in excess of 40 percent for the service-connected degenerative joint disease and degenerative disc disease of the lumbosacral spine for the period prior to May 12, 2011 and the issue of an evaluation in excess of 10 percent for the service-connected left lower extremity radiculopathy for the period prior to May 12, 2011, in light of all of the evidence of record to include any records in Virtual VA that were not previously addressed.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive SSOC and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


